   Case 1:20-cv-01304-SDA Document 19 Filed 07/16/20 Page 1 of 1



                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 7/16/2020




7/16/2020

                                     Hon. Valerie Caproni
